Title: John Quincy Adams to John Adams, 28 June 1789
From: Adams, John Quincy
To: Adams, John


        
          Newbury-Port June 28th: 1789
          Dear Sir.
        
        It has not been altogether from a neglect of my duties that I have hitherto omitted writing you; from situation as well as from inclination, I have been in a great measure secluded from such political information, as might afford you any entertainment, and from a proper modesty, I thought it best to forbear transmitting, any insignificant details concerning my own person.— Even now the same motives which have hitherto deterred me from writing, are not without their influence: but perhaps a moment’s relaxation from the affairs of a Nation, to attend to those of a private and domestic nature, may not be disagreeable; and if my Letter should be impertinent, I shall at least solace myself with the reflection that it can probably only add one, more to an innumerable quantity of a similar nature.
        Three months have elapsed, since my return to this Town. My Health has been restored beyond my expectations, and I have been able without injuring it, to devote a larger portion of my Time to study, than I hoped to when I left Braintree.— Lord Coke, Saunders, Hale and Blackstone have contributed to add to my small stock of professional knowledge; and I have made some researches into the doctrine of pleading. My greatest apprehensions at present, are with respect to the practical part of the profession. The skill to apply general knowledge to particular cases, is no less important than the knowledge itself; and a new piece of mechanism, will often perform its operations with great irregularity, however well it may be constructed. I remain still in a state of irresolution and suspense with respect to the place of my future residence. I have consulted Mr: Parsons upon the Subject: he said he could not advise me so  well at present, as he might after the federal judiciary System shall be established; because he knew not what vacancies might be created by that circumstance. He however hinted that if either himself or Mr: Bradbury should be removed he should recommend this place to me.— I know not what his own expectations are; but I have some reason to suppose he has his eye upon two offices; those of the district Judge, and Attorney general; either of which I believe would suit him well.— And by his putting the supposition of his being taken off from the practice I have conjectured that there was in his own mind, an idea of the probability of his appointment.— As I believe his talents are much better calculated to administer laws than to make them, I wish he may succeed. Perhaps even an involuntary consideration of my own interest, has some effect to give a bias to my opinion. I am the more free to make this confession, because I suppose the appointments are all adjusted ere this, and I shall not therefore appear in the humiliating light of a solicitor; which I wish ever to avoid; and in which I am well perswaded I should be unsuccessful were I now to assume it.
        As our Newspapers are probably transmitted to you with regularity, I can give you very little news in the public Line. The very great majority of votes by which Mr: H. was reelected, and the influence which was successfully exerted for Mr: A. appeared somewhat singular, after the event of all the contests relating to the federal elections; There have been a variety of subordinate political manoeuvres in the choice of representatives of the different towns. Those in Boston, you have undoubtedly been informed of. There was in this town a faint struggle for a change in the representation; but the old members came in with a respectable majority.
        Our general Court, after sitting, about a month, and busying themselves upon the subject of Finance just sufficient to refer it over to the next Session, have adjourned to some time in January; when it will be too late in the political year, to adopt any decisive measures. There has been a scheme on foot for sinking our State debt by means of a Lottery. From Mr: Parsons’s conversation I have supposed that the plan originated with him; and in his speculative principles he thinks it would reconcile the claims of public Justice, with the interests of an impotent debtor. The proposal was to redeem £40,000 of the debt, by refunding only £10,000 in Specie to the adventurers.— Besides the impropriety of encouraging a gambling disposition among the people, I confess the plan appears to me equally inconsistent with the dignity of a sovereignstate and with the integrity of an honest debtor. For whatever expedients may be used to conceal or disguise the iniquity of the transaction, nothing can be more clear than that where a debt of £40,000, is paid with 10,000 the creditor must be defrauded. The bill pass’d in the House by a majority of 73 to 52, but was non-concurred by the Senate.
        The High Sheriff of this County, M. Farley, died about a week since. The place has been offered to Mr: Jackson, who has declined accepting it: and Mr: B. Bartlet of Haverhill is named as the person who will probably be appointed. My Mother and Brother I suppose have arrived at New York before this. They left Boston ten days ago. If it should be convenient and agreeable, I shall ask permission to pay you a visit about the beginning of October. I mentioned September to my Mamma; but I did not then recollect that our Court of Common Pleas sits in this town in that Month; when my attendance at the office will probably be required.
        Col1: Smith and My Sister, with their children I hope are well. I know not what apology I shall make to them for not having written to them; I intend however soon in some measure to repair my fault.— I shall hope at least to hear often from my brother Charles; he is still more averse than I am to epistolary exertions; but it is an aversion which I hope he will make a point of overcoming.
        The proceedings of Congress have almost entirely superseded all other subjects of political speculation. The revenue bill has hitherto chiefly engaged the public attention. The original duty upon molasses, exceedingly alarmed many of our West India merchants, and whatever may be said of discarding all local & personal considerations, they have not I believe, been so much pleased with any Act of the President of the Senate, as his turning the vote for reducing the duty to 3 cents. This observation however only applies to a few; for I do not know that the circumstance is generally known.— The Judiciary bill has not yet been published here: I had a transient sight of a copy, which I believe Mr: Dalton sent. Mr: Parsons thinks 6 Judges will not be enough; and objects to the joining the district Judge to the other two in the circuits. Because it gives him a casting voice in affirming his own decisions.
        I am, Dear Sir, your dutiful Son.
        J. Q. Adams.
      